Plaintiff in error, Tom McGee, was tried and convicted in the district court of Wagoner county on an information charging the theft of one red heifer, the property of Lizzie Hawkins, and in accordance with the verdict of the jury he was sentenced to serve a term of five years in the penitentiary. An appeal by petition in error and transcript was filed in this court on May 6, 1918. No brief has been filed, and when the case was called for final submission no appearance was made on behalf of the plaintiff in error. Thereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
We have examined the record, and we have discovered no error which would warrant a reversal of the judgment. *Page 665 
The judgment of the district court of Wagoner county is therefore affirmed. Mandate forthwith.
ARMSTRONG and MATSON, JJ., concur. *Page 666 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 667